UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7963


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ERIC BERNARD DIXON, a/k/a Fat Cat,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:10-cr-00649-PMD-1; 2:13-cv-00300-PMD)


Submitted:   September 10, 2015          Decided:   September 24, 2015


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Eric Bernard Dixon, Appellant Pro Se. Matthew J. Modica,
Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eric Bernard Dixon seeks to appeal the district court’s

order denying his Fed. R. Civ. P. 60(b) motion seeking relief

from the judgment denying his 28 U.S.C. § 2255 (2012) motion.

We deferred action on this appeal pending decision in United

States v. McRae, 793 F.3d 392 (4th Cir. 2015).                             For the reasons

that follow, we vacate the district court’s order and remand.

       A   prisoner       cannot      appeal       a   final       order     in   a    § 2255

proceeding         unless      a     circuit       justice     or       judge     issues    a

certificate of appealability (“COA”).                       28 U.S.C. § 2253(c)(1)(B)

(2012).       Generally, a COA is required to appeal an order denying

a Rule 60(b) motion in a § 2255 proceeding.                             Reid v. Angelone,

369 F.3d 363,     369   (4th     Cir.    2004).        We    recently       clarified,

however, that a COA is not required in the limited circumstance

in which the district court dismisses a Rule 60(b) motion as an

unauthorized, successive habeas petition.                          McRae, 793 F.3d at

400.

       To file a successive § 2255 motion in the district court, a

prisoner must first obtain preauthorization from this court.                                28

U.S.C. §§ 2244(b)(3)(A), 2255(h) (2012).                       Although a prisoner is

permitted      to   seek      Rule    60(b)    relief       from    a   district      court’s

judgment      in    a   § 2255       proceeding,       “a    district       court     has   no

discretion to rule on a Rule 60(b) motion that is functionally

equivalent to a successive [§ 2255] application.”                            United States

                                               2
v. Winestock, 340 F.3d 200, 206 (4th Cir. 2003).                           Where a Rule

60(b) motion “challenges some defect in the integrity of the

federal habeas proceedings,” it is a true Rule 60(b) motion and

may be reviewed without preauthorization.                      McRae, 793 F.3d at

397   (internal     quotation       marks       omitted).          Where    the   motion

“attacks the substance of the federal court’s resolution of a

claim on the merits,” however, it is the functional equivalent

of a successive habeas petition and therefore subject to the

§ 2255(h) preauthorization requirement.                     Id. (internal quotation

marks omitted).

      In McRae, we reaffirmed our prior holding that, where a

Rule 60(b) motion “‘presents claims subject to the requirements

for successive applications as well as claims cognizable under

Rule 60(b), the district court should afford the applicant an

opportunity to elect between deleting the improper claims or

having the entire motion treated as a successive application.’”

Id. at 400 (quoting Winestock, 340 F.3d at 207).                           Dixon’s Rule

60(b)    motion   was    such   a   mixed        motion,     challenging      both    the

district    court’s     resolution     of       some   of    his   § 2255    claims    on

their merits and arguing that the district judge should have

recused himself from the § 2255 proceedings.                       The district court

denied     the    motion   summarily            without      providing      Dixon     the

opportunity to make the Winestock election.



                                            3
     Accordingly, we conclude that the COA requirement does not

apply to the instant appeal, and we vacate the district court’s

order and remand for further proceedings.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                             VACATED AND REMANDED




                                  4